DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/28/2020 and 12/09/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Election/Restrictions
Applicant’s election of Invention I, claims 2-10 in the reply filed on 07/27/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9 recites “…the nucleic acid amplification zone located on a microfluidic chip…”. It appears as though a word is missing. The examiner suggests “the nucleic acid amplification zone are located on a microfluidic chip”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “the nucleic acid adsorption bead filter” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “the sample preparation zone and the nucleic acid amplification zone located on a microfluidic chip”. However, a microfluidic chip does not appear to be claimed as part of the apparatus. It is unclear if the claim actually recites the inclusion of a microfluidic chip.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Glezer et al. (hereinafter Glezer) US 2012/0178091.
Regarding claim 1, Glezer discloses a nucleic acid amplifier comprising:  a sample preparation zone (sample prep zone 28); a fluid ejector comprising an orifice and a fluid actuator to eject fluid through the orifice (There are at least two types of pumps used in the reader. To generate pressure for liquid movement, a linear actuator driving an air cylinder is used. All liquid movement in the fluidic network is driven from this high precision air cylinder; paragraph 160);  an amplification zone (PCR reaction zone 23); and  a capillary break (A high degree of control over the movement of liquids in the cartridges of the invention can be attained, without the introduction of active valve elements in the cartridge, through the use of fluidic networks comprising capillary break; paragraph 84). Also see paragraphs 110159, 161 and 190. 
While Glezer does not explicitly disclose that the capillary break is between the amplification zone and  the fluid ejector, Glezer discloses in paragraph 85 that In one embodiment of the invention, a liquid is introduced into a chamber comprising an outlet conduit that includes a capillary break (preferably a Z-transition). The liquid enters the outlet conduit but stops at the Z-transition. A pressure gradient is then applied (e.g., by applying positive pressure to the chamber or negative pressure to the other end of the conduit) which cause the liquid to flow past the Z-transition into the rest of the conduit. Therefore, Glezer suggests that the capillary break can be positioned at the outlet of the amplification zone while the fluid ejector can be positioned at the other end of the conduit. Furthermore, it would be prima facie obvious to position the capillary break between the amplification zone and the fluid ejector, since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP §2144.04 (VI-C).
Regarding claim 2, Glezer discloses a first microfluidic die  (reader) comprising the fluid ejector; and a second microfluidic die comprising the sample preparation zone and the amplification zone  (assay cartridge) as discussed in at least paragraphs 152 and 153. 
Regarding claim 3, Glezer discloses wherein the amplification zone  comprises:  a thermal processing region as discussed in at least paragraphs 156-157; a vent port as discussed in at least paragraphs 77, 82 and 111. Glezer also discloses the use of capillary breaks in paragraph 84.
While Glezer does not explicitly disclose that the thermal cycling region and the vent port, wherein the capillary break is  between the sample preparation zone and the thermal  processing region, Glezer discloses in paragraph 85 that In one embodiment of the invention, a liquid is introduced into a chamber comprising an outlet conduit that includes a capillary break (preferably a Z-transition). The liquid enters the outlet conduit but stops at the Z-transition. A pressure gradient is then applied (e.g., by applying positive pressure to the chamber or negative pressure to the other end of the conduit) which cause the liquid to flow past the Z-transition into the rest of the conduit. Therefore, Glezer suggests that the capillary break can be positioned at the between the thermal cycling region and the vent port, wherein the capillary break is  between the sample preparation zone and the thermal  processing region.
Furthermore, it would be prima facie obvious to position the second capillary break between the thermal processing region and the vent port, wherein the capillary break is  between the sample preparation zone and the thermal processing region, since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP §2144.04 (VI-C).
In the alternative, it would be prima facie obvious to provide a second capillary break, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP §2144.04 (VI-B).
Regarding claim 4, Glezer discloses dried nucleic acid amplification reagent in the thermal processing region as discussed in at least paraphs 72, 93 and 96. 
Glezer does not disclose how the reagent is dried. However, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP §2113.
Regarding claim 5, Glezer discloses a nucleic acid separator (filter) within the sample preparation zone as discussed in at least paraphs 87, 88 and 89.
Regarding claim 6, Glezer does not explicitly disclose a second fluid actuator between the nucleic acid separator and the second capillary break. However, Glezer does disclose a plurality of fluid actuators in at least paragraphs 70, 159 and 160 and a plurality of capillary breaks in at least paragraphs 84 and 85.
In the alternative, it would be prima facie obvious to provide a second fluid actuator between the nucleic acid separator and the second capillary break, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP §2144.04 (VI-B).
Furthermore, absent unexpected results, it would be prima facie obvious to position a second fluid actuator between the nucleic acid separator and the second capillary break, since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP §2144.04 (VI-C).
Regarding claim 7, Glezer does not explicitly disclose a second fluid actuator in the sample preparation zone, wherein the nucleic acid separator is between the second fluid actuator and the capillary break. However, Glezer does disclose a plurality of fluid actuators in at least paragraphs 70, 159 and 160 and a plurality of capillary breaks in at least paragraphs 84 and 85.
In the alternative, it would be prima facie obvious to provide a second fluid actuator in the sample preparation zone, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP §2144.04 (VI-B).
Furthermore, absent unexpected results, it would be prima facie obvious to position the nucleic acid separator (filter; paragraphs 87-89) is between the second fluid actuator and the capillary break, since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP §2144.04 (VI-C).
Regarding claim 8, Glezer does not explicitly disclose a third fluid actuator between the second fluid actuator and the capillary break, wherein the second fluid actuator is proximate the nucleic acid adsorption bead filter and wherein the third fluid actuator is proximate the capillary break.
However, Glezer does disclose a plurality of fluid actuators in at least paragraphs 70, 159 and 160 and a plurality of capillary breaks in at least paragraphs 84 and 85.
In the alternative, it would be prima facie obvious to provide a third fluid actuator between the second fluid actuator and the capillary break, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP §2144.04 (VI-B).
Furthermore, absent unexpected results, it would be prima facie obvious to position the second fluid actuator proximate the nucleic acid adsorption bead filter and wherein the third fluid actuator is proximate the capillary break, since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP §2144.04 (VI-C).
Regarding claim 9, Glezer discloses a wash fluid reservoir (reagent chamber) fluidly connected to the sample preparation zone as discussed in at least paragraphs 88, 103 and claim 40. Glezer does not explicitly disclose a third capillary break between the wash fluid reservoir and the sample preparation zone; and a second fluid actuator between the wash fluid reservoir and the third capillary break. 
However, Glezer does disclose a plurality of fluid actuators in at least paragraphs 70, 159 and 160 and a plurality of capillary breaks in at least paragraphs 84 and 85.
In the alternative, it would be prima facie obvious to provide a third capillary break between the wash fluid reservoir and the sample preparation zone; and a second fluid actuator between the wash fluid reservoir and the third capillary break, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP §2144.04 (VI-B).
Furthermore, absent unexpected results, it would be prima facie obvious to position the third capillary break between the wash fluid reservoir and the sample preparation zone; and the second fluid actuator between the wash fluid reservoir and the third capillary break, since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP §2144.04 (VI-C).
As to the sample preparation zone and the nucleic acid amplification zone located on a microfluidic chip, Glezer does not explicitly disclose a microfluidic chip. However, Glezer does disclose a functional equivalent cartridge with which the ample preparation zone and the nucleic acid amplification zone located on as discussed in at least paragraphs 152 and 153. 
Regarding claim 10, Glezer discloses a nucleic acid amplification reagent reservoir (reagent chambers) on the microfluidic chip and fluidly connected to the sample preparation zone as discussed in at least paragraphs 23, 88 and 90. However, Glezer does not explicitly disclose a fourth capillary break between the nucleic acid amplification reagent reservoir and the sample preparation zone; and a third fluid actuator between the nucleic acid amplification reagent reservoir and the fourth capillary break.
However, Glezer does disclose a plurality of fluid actuators in at least paragraphs 70, 159 and 160 and a plurality of capillary breaks in at least paragraphs 84 and 85.
In the alternative, it would be prima facie obvious to provide a fourth capillary break between the nucleic acid amplification reagent reservoir and the sample preparation zone; and a third fluid actuator between the nucleic acid amplification reagent reservoir and the fourth capillary break, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP §2144.04 (VI-B).
Furthermore, absent unexpected results, it would be prima facie obvious to position the fourth capillary break between the nucleic acid amplification reagent reservoir and the sample preparation zone; and the third fluid actuator between the nucleic acid amplification reagent reservoir and the fourth capillary break, since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP §2144.04 (VI-C).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA EDWARDS whose telephone number is (571)270-3242. The examiner can normally be reached on Monday-Thursday 6:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYDIA EDWARDS/Primary Examiner, Art Unit 1796